Citation Nr: 0704494	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  02-13 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
excisional biopsy of a granulomatous, buccal sulcus, on the 
right side of the mouth, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial compensable evaluation for an 
inability to wear a partial bridge.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973.

This matter comes before the Board of Veterans' Affairs (VA) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted a 10 percent evaluation 
for residuals of an excisional biopsy of a granulomatous, 
buccal sulcus, on the right side of the mouth; and which 
granted service connection for an inability to wear a partial 
bridge, assigning a noncompensable rating for that disorder, 
effective from March 29, 2001.  

The appeal was remanded in December 2003 for further 
development to include scheduling a VA examination.


FINDINGS OF FACT

1.  The veteran's service connected residuals of an 
excisional biopsy of a granulomatous, buccal sulcus, on the 
right side of the mouth is manifested by no more than 
moderate incomplete paralysis of the seventh cranial nerve.

2.  The veteran's masticatory surface can be restored by 
suitable prosthesis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of an excisional biopsy of a granulomatous, 
buccal sulcus, on the right side of the mouth have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 38 C.F.R. § 
4.124a, Diagnostic Codes 8207, 8307, 8407 (2006).

2.  The criteria for an initial compensable evaluation for 
the inability to wear a partial bridge have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.150, Diagnostic Codes 9913, 9914, 9915, 9916 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2001, February 
2004, and January 2006 correspondence fulfills the provisions 
of 38 U.S.C.A. § 5103(a).  In April 2006, the RO provided 
notice of the type of evidence necessary to establish a 
disability rating or effective dates for the disabilities on 
appeal.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.

Background

At his April 2001 VA examination, the veteran reported a 
small tender lesion on the buccal surface of the right upper 
gingival ridge which stayed tender and prevented him from 
wearing a bridge for the loss of his molars on the right 
upper gums.  He also had numbness to the right upper lip and 
periodically bit his lip with his incisors due to the lack of 
sensation in this area.  

The examination showed loss of sensory to the right upper lip 
from the midline out to the lateral aspects of the lip.  The 
examination of the upper buccal surface showed a small bony 
spur over the buccal surface of the right upper gingival 
ridge approximately a millimeter in diameter.  The examiner 
noted it was tender and would render the veteran unable to 
wear a denture.  

At his February 2006 VA examination, the examiner noted that 
in 1971 at Fort Sam Houston, the veteran had maxillary tooth 
number 3 extracted with apparent hematoma/granuloma formation 
over 24 hours.  Three days after extraction the veteran was 
taken to the operating room for hematoma evacuation from the 
right buccal space.  After surgery, the veteran developed 
signs/symptoms of a right infraorbital nerve dysesthesia and 
right buccal branch facial nerve weakness.

The examination showed an intraoral right buccal mucosa scar 
that was 3 centimeters.  The scar was not disfiguring and the 
veteran had dynamic and static facial asymmetry of the right 
upper lip lack of motion secondary to damage right buccal 
branch VII nerve.  Neurological testing revealed right 
infraorbital nerve distribution to be 50 percent anesthetic.  
He also had painful dyesthetic component to his nerve injury, 
i.e., the right buccal branch VII was weak - moderate 
incomplete.  The painful dysesthia right infraorbital nerve 
precluded removable prostheses.  Teeth missing were noted as 
1-6.  Lateral excursion was noted as 5 millimeters.  The 
examiner described no bone loss of the mandible, maxilla, or 
hard palate.

In an April 2006 addendum to the February 2006 VA 
examination, the examiner indicated that a removable partial 
denture would adequately replace the masticatory surface of 
the veteran's partially edentulous maxilla.

Criteria

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2006).  The history 
of disability is even more important where, as in the issue 
of the inability to wear a partial bridge, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran has been assigned a 10 percent evaluation for 
residuals of an excisional biopsy of a granulomatous, buccal 
sulcus, on the right side of the mouth under Diagnostic Code 
8207.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8207, 
pertaining to paralysis of the seventh (facial) cranial 
nerve, provides that incomplete, moderate paralysis warrants 
an evaluation of 10 percent.  Incomplete, severe paralysis 
warrants an evaluation of 20 percent.  Complete paralysis 
warrants an evaluation of 30 percent.  A Note to Diagnostic 
Code 8207 provides that ratings are dependent upon relative 
loss of innervation of facial muscles.  The term "incomplete 
paralysis" indicates impairment of function of a degree 
substantially less than the type of picture for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating is to be for the 
mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, Diagnostic Codes 8307, 8407, 
neuritis and neuralgia of the seventh cranial nerve are 
evaluated in accordance with the percentage ratings for 
Diagnostic Code 8207.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes is that for moderate, incomplete paralysis.  
38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The veteran's inability to wear a partial bridge has been 
evaluated as 0 percent or noncompensably disabling under 
Diagnostic Code 9913.  

Loss of teeth due to loss of substance of the body of the 
maxilla or mandible is rated under 38 C.F.R. § 4.150, 
Diagnostic Code 9913.  The criteria for a compensable 
disability rating are based on whether the lost masticatory 
surface can or cannot be restored by a suitable prosthesis.  
If the lost masticatory surface cannot be restored, the 
diagnostic code provides a maximum 40 percent disability 
rating for the loss of all teeth, a 30 percent rating for the 
loss of all upper teeth or all lower teeth, a 20 percent 
rating for the loss of all upper and lower posterior or upper 
and lower anterior teeth, and a 10 percent rating for the 
loss of all upper anterior or lower anterior teeth.  Where 
the loss of the masticatory surface can be restored by 
suitable prosthesis, a noncompensable evaluation is 
warranted.  These ratings apply only to bone loss through 
trauma or disease, such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.  38 C.F.R. § 
4.150 (2006).

Analysis

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
residuals of an excisional biopsy of a granulomatous, buccal 
sulcus, on the right side of the mouth.  

The evidence of record shows that the April 2001 VA 
examination found chronic numbness of the right upper lower 
lip.  The February 2006 VA examination revealed right 
infraorbital nerve distribution to be 50 percent anesthetic.  
The examiner noted that the veteran also had painful 
dyesthetic component to his nerve injury, i.e., the right 
buccal branch VII was weak - moderate incomplete.  There was 
no medical evidence of severe incomplete paralysis of the 
seventh cranial nerve to warrant a 20 percent evaluation 
under Diagnostic Code 8207.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt; however, as the veteran does 
not meet the criteria for a higher evaluation, the 
preponderance of the evidence is against the claim and the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that a compensable rating under 
Diagnostic Code 9913 for the veteran's inability to wear a 
partial bridge is not warranted.  A compensable rating for 
missing teeth can only be assigned if the lost masticatory 
surface cannot be replaced by suitable prosthesis.  In this 
case, the examiner in the April 2006 VA addendum noted that a 
removable partial denture would adequately replace the 
masticatory surface of the veteran's partially edentulous 
maxilla. 

The Board has also considered Diagnostic Codes 9914, 9915, 
and 9916.  Under Diagnostic Code 9914, a compensable rating 
can be assigned where there is loss of more than half the 
maxilla replaceable by a prosthesis.  Under Diagnostic Code 
9915, a compensable rating can be assigned where there is 
loss of less than half of the maxilla not replaceable by a 
prosthesis.  Under Diagnostic Code 9916, malunion or nonunion 
of the maxilla warrants a 10 percent evaluation when it is 
manifested by moderate displacement.  When manifested by 
severe displacement, a maximum 30 percent evaluation is 
warranted.  In this case, however, the record contains no 
indication of loss of maxilla not replaceable by a prosthesis 
or any malunion or nonunion of the maxilla.  As such, a 
compensable rating under Diagnostic Code 9914, 9915, or 9916 
is not warranted.  38 C.F.R. § 4.150, Diagnostic Codes 9914, 
9915, and 9916 (2006).

The Board notes that the veteran has an intraoral right 
buccal mucosa scar which is 3 cm.  The scar was not 
disfiguring as it is within the mouth.  The veteran's scar 
was never shown to be poorly nourished, with repeated 
ulceration.  There also is no evidence that it was tender and 
painful on objective demonstration.  There is no evidence of 
limitation of motion of the affected part.  The VA examiner 
indicated that the veteran's dynamic and static facial 
asymmetry of the right upper lip and lack of motion was 
secondary to damage to the right buccal branch VII nerve and 
was not related to the scar.  Finally, the Board notes that 
the veteran's scar does not cover any area of at least 144 
square inches.  Nor has his scar been shown to be unstable, 
causing a frequent loss of skin.  Accordingly, the Board 
finds that a separate compensable rating is not warranted 
under either the previous or revised regulations for skin 
disabilities.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, 7805 (2001) (2006).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board notes that the veteran is 
incarcerated.  Regardless, there is no medical evidence which 
would demonstrate that impairment due to service-connected 
lip or jaw disabilities has reached the level of marked 
interference with an employment.  Moreover, the record does 
not show that the disabilities have necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of an excisional biopsy of a granulomatous, buccal 
sulcus, on the right side of the mouth is denied.

Entitlement to an initial compensable evaluation for the 
inability to wear a partial bridge is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


